[pic]

                              COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                             NO. 02-15-00065-CR
                             NO. 02-15-00066-CR
                             NO. 02-15-00067-CR
                             NO. 02-15-00068-CR


|Pablo Gonzales, Jr.               |    |APPELLANT                        |
|V.                                                                        |
|The State of Texas                |    |STATE                            |


                                ------------

                FROM THE 90th District Court OF Young COUNTY
                 TRIAL COURT NO. 08792, 08793, 08796, 08794
                                ------------
                                    ORDER

                                ------------
      We have considered the trial court clerk’s request for an extension of
time to file the clerk’s record in the above appeals.
      The request is GRANTED.  The clerk’s record is ORDERED due for  filing
in this court no later than Wednesday, April 29, 2015.  NO  FURTHER  REQUEST
FOR EXTENSION OF TIME SHOULD BE NECESSARY.
      The clerk of this court is directed to transmit a copy of the order to
the attorneys of record, the trial court judge, and the trial court clerk.
      DATED April 8, 2015.


                                             PER CURIAM